DETAILED ACTION
Response to Amendment

1. This written action is responding to the amendment dated on 06/08/2022.
2. The present application, filed on or after March 16, 2013, is being examined under 
    the first inventor to file provisions of the AIA .  
3. An objection is issued to claim 17.
4. 112(b) rejection is issued to claims 4-6, 11, 14 and 20
5. Claims 1, 9-10, and 14-17 are amended. 
6. Claims 1-20 are submitted for examination.
7. Claims 1-20 are examined and rejected.
8. The Examiner would like to point out that this action is made final (See MPEP 
    706.07a).
9. 
Applicant’s Argument:
On pages 6-8 of the Remarks/Arguments, Applicant argues that Raam fails to show any alternative way to the SSD device to provide the VGA controller with a decompressed movie that has been re-encrypted with a shard key, for example Raam does not show that the output of the SSD device is different depending upon whether the encrypted movie is or is not associated with a tag.

Response to Argument: Examiner respectfully disagrees with the applicant’s arguments because claim 1 as amended does not request that the prior art(s) need to show that the post-processing result is different based on whether a post-processing tag is associated with the encrypted data or not associated with the encrypted data, instead according to the claimed language, the prior art(s) should show that either the post-processing result is based on decrypted data and a post-processing tag associated with the encrypted data or based on decrypted data without having the encrypted data associated with the post-processing tag. Note the claimed language is using the term “or”, however Raam shows that the post-processing result is based on decrypted data without having the encrypted data associated with a post-processing tag, for example Raam substantially teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key [0279], fig. 3A-3B. Thus, Raam teaches claim 1 and claim 9 as amended. Note claim 16 differs from claim 1 and 9 wherein the post-processing result is based on decrypted data with/without having the decrypted data associated with the post-processing tag, however according to the above citation, Ramm still teaches the limitations of claim 16.


10.
Claim Objection

Claim 17 is objected to, because this claim has typographical error. The examiner suggests the following correction: Replacement of “wherein the the post-processed decrypted data associated with the post-processing tag” with “wherein the post-processed decrypted data associated with the post-processing tag”.

11.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 4-6, 11, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1)
It is unclear on how the function(s) of claims will be performed when the independent claims 1 and 9 recite that the tag may or may not be associated with the encrypted data. Examiner suggests amending claims 4-5, 11 and 14 to resolve this issue.

2)
It is unclear on how the function(s) of claim 20 will be performed when the independent claim 16 recites that the tag may or may not be associated with the decrypted data. Examiner suggests amending claim 20 to resolve this issue.


12.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-3, 9-10, 12, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Raam et al. US 20150293858 (hereinafter Raam).

Regarding claim 1 Raam teaches a storage apparatus, comprising: a memory; and an encryption core configured to: retrieve encrypted data from the memory, decrypt the encrypted data, and provide one of a post-processing result that is based on the decrypted data when the encrypted data is associated with a post-processing tag or the decrypted data when the encrypted data is unassociated with the post-processing tag, wherein the post-processing result is different from the decrypted data (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key (i.e. post-processing result is based on the decrypted data, wherein the encrypted data is not associated with a post-processing tag), and then exporting the re-encrypted movie to another entity [0279], fig. 3A-3B. A tag tracking is enabled to associate an external tag for a command received via external interfaces with an internal tag used to track the command during processing by SSD Controller [0251]). 

Regarding claim 2 Raam teaches the apparatus of claim 1, wherein the encryption core is further configured to retrieve the encrypted data from the memory in response to a command received from a host device, and provide the decrypted data to the host device when the encrypted data is unassociated with any post-processing tags (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key, and then exporting the re-encrypted movie to another entity [0279], and fig. 3A-3B).

Regarding claim 3 Raam teaches the apparatus of claim 1, wherein the encryption core is further configured to obtain the post-processing result based on the decrypted data (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key (i.e. the decrypted data is an input to perform other functions such as decompressing and re-encrypting), and then exporting the re-encrypted movie to another entity [0279]).  

 
In response to Claim 9: Rejected for the same reason as claim 1


Regarding claim 10 Raam teaches the storage apparatus of claim 9, wherein the encryption core is further configured to receive an instruction from another device, retrieve the encrypted data from the memory based on the instruction, and provide the post-processing result to the another device based on the instruction (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key, and then exporting the re-encrypted movie to another entity  [0279], and fig. 3A-3B). 

Regarding claim 12 Raam teaches the storage apparatus of claim 9, wherein the encryption core is further configured to obtain the post-processing result by locally executing a function using the decrypted data as a parameter of the function (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key, and then exporting the re-encrypted movie to another entity [0279]).  


Regarding claim 16 Raam teaches a storage apparatus, comprising: a memory; and an encryption core configured to: retrieve encrypted data from the memory, decrypt the encrypted data, determine whether the decrypted data is associated with a post-processing tag, and4 AFDOCS/25876661.1App. No.: 16/914,201Docket No.: 034414.00858post-process the decrypted data when the decrypted data is associated with the post- processing tag or refrain from post-processing the decrypted data when the decrypted data is unassociated with the post-processing tag (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key (i.e. post-processing result is based on the decrypted data, wherein the decrypted data is not associated with a post-processing tag), and then exporting the re-encrypted movie to another entity [0279], and fig. 3A-3B. A tag tracking 113 is enabled to associate an external tag for a command received via external interfaces with an internal tag used to track the command during processing by SSD Controller [0251]). 

In response to Claim 18: Rejected for the same reason as claim 12

13.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35   U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 4-5, 8, 11, 14-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raam as mentioned above, in view of Helfman et al. US 2010/0005478 (hereinafter Helfman).

Regarding claim 4 Raam teaches the apparatus of claim 3, wherein the encryption core is further configured to obtain the post-processing result by executing a post-processing function corresponding to a tag, and wherein the decrypted data is an input of the post- processing function (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key, and then exporting the re-encrypted movie to another entity  [0279]). Raam does not teach a post-processing tag. Helfman substantially teaches request messages such as HTTP may include tags, wherein the tags comprise parameters and instructions, wherein the parameters and instructions may be used to perform a plurality of actions [0024-0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raam such that the invention further includes a post-processing tag. One would have been motivated to do so, wherein a different processing associated with transactions stemming from various applications can be performed in a uniform and efficient method throughout the distributed system, according to a uniform policy [0004]. 
  
Regarding claim 5 Raam as modified teaches the apparatus of claim 4, wherein the encryption core is further configured to select the post-processing function from a plurality of post-processing functions based on the post-processing tag (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key, and then exporting the re-encrypted movie to another entity  [0279], and further Helfman teaches request messages such as HTTP may include tags, wherein the tags comprise parameters and instructions, wherein the parameters and instructions may be used to perform a plurality of actions [0024-0025]).  

Regarding claim 8 Raam teaches the apparatus of claim 1, wherein the encryption core is further configured to retrieve the encrypted data in response to a command that includes the post-processing tag (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key, and then exporting the re-encrypted movie to another entity [0279], and further Helfman teaches request messages such as HTTP may include tags, wherein the tags comprise parameters and instructions, wherein the parameters and instructions may be used to perform a plurality of actions [0024-0025]). 

Regarding claim 11 Raam teaches the storage apparatus of claim 10, wherein the instruction comprises the post- processing tag, and wherein the encryption core is further configured to locally store the post-processing tag (Raam teaches SSD may comprise an internal tag used to track command [0251], and further Helfman teaches Device stores delivery policy with tags [0026]).  

In response to Claim 14: Rejected for the same reason as claim 4

Regarding claim 15 Raam teaches the storage apparatus of claim 9, wherein the encryption core is further configured to identify another post-processing tag associated with the encrypted data when the post-processing tag associated with the encrypted data is identified, and provide another post- processing result associated with the other post-processing tag based on the decrypted data (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key, and then exporting the re-encrypted movie to another entity [0279], fig. 3A-3B, and further Helfman teaches request messages such as HTTP may include tags, wherein the tags comprise parameters and instructions, wherein the parameters and instructions may be used to perform a plurality of actions [0024-0025]).   

Regarding claim 17 Raam teaches the storage apparatus of claim 16, wherein the the post-processed decrypted data associated with the post-processing tag is different from the decrypted data unassociated with the post-processing tag (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key, and then exporting the re-encrypted movie to another entity (i.e. performing post-processed decrypted data unassociated with post-processing tag) [0279], and further Helfman teaches tags may include information relevant to all parts of the life-cycle of the transaction, including for example compression; decompression; encryption; decryption; tunneling; security; monitoring; routing; optimization manipulations; and quality of service [0021]).

In response to Claim 20: Rejected for the same reason as claim 8
14.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Raam and Helfman as mentioned above, in view of Bahgsorkhi et al. US 2017/0045927 (hereinafter Bahgsorkhi).

Regarding claim 6 Raam as modified teaches the apparatus of claim 4. Raam and Helfman do not teach recovering a state of the execution of the post-processing function following a power loss. Bahgsorkhi substantially teaches a recovery module may be configured to recover execution in response to a power failure or other interruption while executing the transaction [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raam and Helfman such that the invention further includes recovering a state of the execution of the post-processing function following a power loss. One would have been motivated to do so to make the system more efficient and reliable, for example no need to reperform function(s) that have been performed before the power loss. 

15.

Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raam as mentioned above, in view of Bialick et al. US 6,088,802 (hereinafter Bialick).

Regarding claim 7 Raam teaches the apparatus of claim 3 (Raam teaches performing a plurality of operations such as cryptographic operation on the decrypted data [0279]). Raam does not teach obtaining the post-processing result by providing the data to a trusted device external to the storage apparatus and by obtaining the post-processing result from the trusted device based on the data. Bialick substantially teaches to provide secured data from the host computing device 201 to the portable device 202, the host computing device 201 first causes data to be transferred to the security device 203, where appropriate cryptographic operations are performed on the data. The secured data is then transferred back to the host computing device 201, which, in turn, transfers the secured data to the portable device 202 (col. 2, lin. 33-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raam such that the invention further includes obtaining the post-processing result by providing the data to a trusted device external to the storage apparatus and by obtaining the post-processing result from the trusted device based on the data. One would have been motivated to do so for load balancing. 

Regarding claim 13 Raam teaches the storage apparatus of claim 9, wherein the encryption core is further configured to provide the decrypted data to a secure device different from the storage apparatus, and obtain the post-processing result from the secure device in response to providing the decrypted data (Bialick teaches provide secured data from the host computing device 201 to the portable device 202, the host computing device 201 first causes data to be transferred to the security device 203, where appropriate cryptographic operations are performed on the data. The secured data is then transferred back to the host computing device 201, which, in turn, transfers the secured data to the portable device 202 (col. 2, lin. 33-40)).  

In response to Claim 19: Rejected for the same reason as claim 7
Conclusion


     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayoub Alata whose telephone number is (313) 446-6541. The examiner can normally be reached on M-F: 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim can be reached at (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AYOUB ALATA/Primary Examiner, Art Unit 2494